

Exhibit 10.2


Execution Version



JPMORGAN CHASE BANK, N.A.
383 Madison Avenue
New York, NY 10179
BANK OF AMERICA, N.A.
BofA SECURITIES, INC.
One Bryant Park
New York, NY 10036
   
BARCLAYS
745 Seventh Avenue
New York, NY 10019
CITIGROUP GLOBAL MARKETS INC.
388 Greenwich Street
New York, NY 10013
   
GOLDMAN SACHS BANK USA
GOLDMAN SACHS LENDING PARTNERS LLC
200 West Street
New York, NY 10282
BNP PARIBAS
787 Seventh Avenue
New York, New York 10019
   
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
Eleven Madison Avenue
New York, New York 10010
MORGAN STANLEY BANK, N.A.
1585 Broadway
New York, New York 10036
   
MUFG UNION BANK, N.A.
1221 Avenue of the Americas
New York, NY 10020
WELLS FARGO BANK, NATIONAL ASSOCIATION
550 S Tryon St.
Charlotte, NC 28202
   
MIZUHO BANK, LTD.
1251 Avenue of the Americas
New York, NY 10020
 





PERSONAL AND CONFIDENTIAL


January 30, 2020


PG&E Corporation
Pacific Gas and Electric Company
77 Beale Street
P.O. Box 77000
San Francisco, California 94177
Attention:          Nicholas M. Bijur


PG&E Corporation
Amendment No. 3 to Commitment Letter


Ladies and Gentlemen:


Reference is made to that certain Commitment Letter, dated as of October 4, 2019
(together with the annexes thereto, as supplemented by that certain Joinder
Letter dated as of October 28, 2019 (the “First Joinder”), that certain
Amendment No. 1 to Commitment Letter dated as of November 18, 2019, that certain
Joinder Letter dated as of December 2, 2019 (the “Second Joinder”), that certain
Amendment No. 2 to Commitment Letter dated as of December 20, 2019 and as
further amended from time to time in accordance with the terms thereof, the
“Commitment Letter”), between PG&E Corporation, a California corporation
(“PG&E”) (together with any domestic entity formed to hold all of the assets of
PG&E upon emergence from bankruptcy, the “Borrower”), Pacific Gas and Electric
Company, a California corporation (or any domestic entity formed to hold all of
the assets of Pacific Gas and Electric Company upon emergence from bankruptcy,
the “Utility” and together with PG&E, the “Debtors” or “you”), JPMorgan Chase
Bank, N.A. (“JPMorgan”), Bank of America, N.A. (“BANA”), BofA Securities, Inc.
(or any of its designated affiliates, “BofA”, and together with BANA, “Bank of
America”), Barclays Bank PLC (“Barclays”), Citigroup Global Markets Inc. on
behalf of Citi (as defined below), Goldman Sachs Bank USA (“GS Bank”) and
Goldman Sachs Lending Partners LLC (“GSLP”, and together with GS Bank, “Goldman
Sachs”) (JPMorgan, Bank of America, Barclays, Citi and Goldman Sachs,
collectively, the “Initial Commitment Parties”) and BNP Paribas (“BNP”), Credit
Suisse AG, Cayman Islands Branch (“Credit Suisse”), Morgan Stanley Bank, N.A.
(“Morgan Stanley”), MUFG Union Bank, N.A. (“MUFG”), Wells Fargo Bank, National
Association (“Wells Fargo”) and Mizuho Bank, Ltd. (“Mizuho”, collectively with
BNP, Credit Suisse, Morgan Stanley, MUFG, Wells Fargo and the Initial Commitment
Parties, the “Commitment Parties” , “we” or “us”), regarding a senior unsecured
bridge facility for the Borrower defined therein as the Facility and the related
transactions described therein. “Citi” shall mean Citigroup Global Markets Inc.,
Citibank N.A., Citicorp USA, Inc., Citicorp North America, Inc. and/or any of
their affiliates as any of them shall determine to be appropriate to provide the
services contemplated herein. Capitalized terms used but not defined herein are
used with the meanings assigned to them in the Commitment Letter.



--------------------------------------------------------------------------------



Each party to this Amendment No. 3 to Commitment Letter (this “Amendment”)
hereby agrees that the Commitment Letter is hereby amended to delete the
stricken text (indicated textually in the same manner as the following example:
stricken text) and to add the double-underlined text (indicated textually in the
same manner as the following example: double-underlined text) as set forth in
Schedule I hereto. The Commitment Letter shall be deemed to be replaced in its
entirely by the Commitment Letter modified to reflect the terms set forth in
Schedule I hereto, and each person party hereto as a Commitment Party shall be
the sole Commitment Parties under the Commitment Letter on the date hereof after
giving effect to this Amendment, and shall have and hereby reaffirm their
commitments under the Commitment Letter set forth in Schedule II to the
Commitment Letter, subject to the terms and conditions set forth in the
Commitment Letter as amended by this Amendment.


Each party to this Amendment also hereby agrees that the Fee Schedule of the
First Joinder is each hereby amended to delete the stricken text (indicated
textually in the same manner as the following example: stricken text) and to add
the double-underlined text (indicated textually in the same manner as the
following example: double-underlined text) as set forth in Schedule II hereto.


Each party to this Amendment also hereby agrees that the Fee Schedule of the
Second Joinder is each hereby amended to delete the stricken text (indicated
textually in the same manner as the following example: stricken text) and to add
the double-underlined text (indicated textually in the same manner as the
following example: double-underlined text) as set forth in Schedule III hereto.


Each party hereto agrees to maintain the confidentiality of this Amendment and
the terms hereof, subject to the confidentiality provisions contained in the
Commitment Letter (with references to Fee Letter being deemed to include
Schedules II and III hereto (such schedules, the “Fee Schedules”). 
Notwithstanding anything to the contrary herein, any disclosure of the Fee
Schedules to obtain Bankruptcy Court approval shall only be made via a filing
under seal and, to the extent required, by providing an unredacted copy thereof
directly to the Bankruptcy Court, the Office of the United States Trustee and
advisors to the Official Committee of Unsecured Creditors, the Official
Committee of Tort Claimants and any other official committee established
pursuant to Section 1102 of the Bankruptcy Code on a confidential and
professionals’ eyes only basis; provided, however, that you shall be permitted
to publicly disclose the fees payable under the Fee Schedules, solely on an
aggregate basis combined with all other fees payable by you in connection with
the financing for which you are seeking the approval of the Bankruptcy Court.


2

--------------------------------------------------------------------------------



The provisions of the third paragraph of Section 9 of the Commitment Letter are
incorporated herein, mutatis mutandis, as if the references to the Commitment
Letter were to this Amendment.  Each of the parties hereto (for itself and its
affiliates) (a) waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to the Commitment
Letter, this Amendment, or the transactions contemplated thereby or hereby, in
any such New York State court or in any such Federal court and (b) waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.


Except as specifically amended by this Amendment, the Commitment Letter shall
remain in full force and effect. This Amendment shall be construed in connection
with and form part of the Commitment Letter, and any reference to the Commitment
Letter shall be deemed to be a reference to the Commitment Letter as amended by
this Amendment. Neither this Amendment nor the Commitment Letter (including the
attachments hereto and thereto) may be amended or any term or provision hereof
or thereof waived or modified except by an instrument in writing signed by each
of the parties hereto. This Amendment may be executed in any number of
counterparts, each of which when executed will be an original, and all of which,
when taken together, will constitute one agreement.  Delivery of an executed
counterpart of a signature page to this Amendment by telecopier, facsimile or
other electronic transmission (e.g., “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart thereof.


[Remainder of page intentionally left blank]




3

--------------------------------------------------------------------------------



We are pleased to have been given the opportunity to assist you in connection
with the financing for the Transactions.



 
Very truly yours,

JPMORGAN CHASE BANK, N.A.
         


By:
/s/ Sandeep S. Parihar
      Name: Sandeep S. Parihar
      Title: Executive Director
         









[Signature Page to Amendment No. 3 to Commitment Letter (PG&E)]


--------------------------------------------------------------------------------




 
BofA SECURITIES, INC.
         


By:
/s/ Sanjay Rijhwani
      Name: Sanjay Rijhwani
      Title: Managing Director
         




 
BANK OF AMERICA, N.A.
         


By:
/s/ Sanjay Rijhwani       Name: Sanjay Rijhwani
      Title: Managing Director
         









[Signature Page to Amendment No. 3 to Commitment Letter (PG&E)]

--------------------------------------------------------------------------------




 
BARCLAYS BANK PLC
         


By:
/s/ Sydney G. Dennis
      Name: Sydney G. Dennis
      Title: Director
         








[Signature Page to Amendment No. 3 to Commitment Letter (PG&E)]

--------------------------------------------------------------------------------




 
CITIGROUP GLOBAL MARKETS INC.
         


By:
/s/ Susan M. Olsen
      Name: Susan M. Olsen
      Title: Managing Director
         








[Signature Page to Amendment No. 3 to Commitment Letter (PG&E)]

--------------------------------------------------------------------------------




 
GOLDMAN SACHS BANK USA
         


By:
/s/ Charles D. Johnston
      Name: Charles D. Johnston
      Title: Authorized Signatory
         




 
GOLDMAN SACHS LENDING PARTNERS LLC
         


By:
/s/ Charles D. Johnston       Name: Charles D. Johnston
      Title: Authorized Signatory
         









[Signature Page to Amendment No. 3 to Commitment Letter (PG&E)]

--------------------------------------------------------------------------------




 
BNP PARIBAS

         


By:
/s/ Nicole Rodriguez
      Name: Nicole Rodriguez
      Title: Director
         




       


By:
/s/ Christopher Sked
      Name: Christopher Sked
      Title: Managing Director
         









[Signature Page to Amendment No. 3 to Commitment Letter (PG&E)]

--------------------------------------------------------------------------------




 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
         


By:
/s/ Vipul Dhadda
      Name: Vipul Dhadda
      Title: Authorized Signatory
         




       


By:
/s/ SoVonna Day-Goins
      Name: SoVonna Day-Goins
      Title: Authorized Signatory
         








[Signature Page to Amendment No. 3 to Commitment Letter (PG&E)]

--------------------------------------------------------------------------------




 
MORGAN STANLEY BANK, N.A.
         


By:
/s/ Chance Moreland
      Name: Chance Moreland
      Title: Authorized Signatory
         








[Signature Page to Amendment No. 3 to Commitment Letter (PG&E)]


--------------------------------------------------------------------------------




 
MUFG UNION BANK, N.A.
         


By:
/s/  Nietzsche Rodricks
      Name: Nietzsche Rodricks
      Title: Managing Director
         








[Signature Page to Amendment No. 3 to Commitment Letter (PG&E)]


--------------------------------------------------------------------------------




 
WELLS FARGO BANK, NATIONAL ASSOCIATION
         


By:
/s/ Gregory R. Gredvig
      Name: Gregory R. Gredvig
      Title: Director
         








[Signature Page to Amendment No. 3 to Commitment Letter (PG&E)]

--------------------------------------------------------------------------------




 
MIZUHO BANK, LTD.
         


By:
/s/  Raymond Ventura
      Name: Raymond Ventura
      Title: Managing Director
         








[Signature Page to Amendment No. 3 to Commitment Letter (PG&E)]

--------------------------------------------------------------------------------



ACCEPTED AND AGREED AS OF
THE DATE FIRST WRITTEN ABOVE:

        PG&E CORPORATION 
       
By:
/s/ Nicholas M. Bijur
    Name: Nicholas M. Bijur
    Title: Vice President and Treasurer
       








PACIFIC GAS AND ELECTRIC COMPANY
       
By:
/s/ Nicholas M. Bijur     Name: Nicholas M. Bijur
    Title: Vice President and Treasurer
       








[Signature Page to Amendment No. 3 to Commitment Letter (PG&E)]


--------------------------------------------------------------------------------



SCHEDULE I


[Attached]



--------------------------------------------------------------------------------



Sachs Bank USA (“GS Bank”), Goldman Sachs Lending Partners LLC (“GSLP”, and
together with GS Bank, “Goldman Sachs”) and any other Lenders that become
parties to this Commitment Letter as additional “Commitment Parties” as provided
in Section 3 hereof (including those entities listed in Schedule I attached
hereto) are referred to herein, collectively, as the “Commitment Parties,” “we”
or “us.”


You have informed us that, in connection with the consummation of the
transactions contemplated by the Plan, the Borrower intends to (a) enter into a
new revolving credit facility in an aggregate committed amount of $500 million
(the “Revolving Credit Facility”) and (b)(i) issue senior secured notes pursuant
to a registered public offering or Rule 144A or other private placement (the
“Notes”), (ii) incur term loans under a senior secured term loan facility (the
“Term Loan Facility” and the loans thereunder, the “Term Loans” and, together
with the Notes, collectively, the “Permanent Financing”) or (iii) issue or incur
a combination of the foregoing. In connection therewith, the Borrower desires to
enter into a $7,0005,000 million senior unsecured bridge loan facility (the
“Facility”) having the terms and subject to the conditions set forth herein and
in the Annexes hereto, to be available in the event that the Permanent Financing
is not issued and/or incurred on or prior to the Closing Date (as defined in
Annex A) for any reason.


The transactions described in the preceding paragraphs are collectively referred
to herein as the “Transactions.”


For purposes of this Commitment Letter, “Citi” shall mean Citigroup Global
Markets Inc., Citibank N.A., Citicorp USA, Inc., Citicorp North America, Inc.
and/or any of their affiliates as any of them shall determine to be appropriate
to provide the services contemplated herein.
 
1.          Commitments; Titles and Roles.
 
(a) (i) Each of JPMorgan, BofA, Barclays, Citi and GS Bank is pleased to confirm
its agreement to act, and you hereby appoint each of JPMorgan, BofA, Barclays,
Citi and GS Bank to act, as a joint lead arranger and joint bookrunner (in such
capacities, the “Arrangers”) and, except in the case of JPMorgan, co-syndication
agent in connection with the Facility and (ii) each other Commitment Party
accepts, on its own behalf or on behalf of its designated affiliate, the
title(s) agreed to by the Borrower in writing and set forth adjacent to its name
on Schedule I attached hereto under the heading “Title(s)”; (b) JPMorgan is
pleased to confirm its agreement to act, and you hereby appoint JPMorgan to act,
as administrative agent and collateral agent (the “Administrative Agent”) for
the Facility; and (c) each of JPMorgan, BANA, Barclays, Citi, GSLP and GS Bank
(in such capacity, the “Initial Lenders”) and each other Commitment Party is
pleased to commit, and hereby commits, on a several and not joint basis, to
provide the Borrower a portion of the aggregate principal amount of the Facility
equal to the principal amount set forth adjacent to its name on Schedule II
attached hereto under the heading “Commitment” on the terms contained in this
Commitment Letter and subject to the conditions expressly set forth in Annex B
hereto; provided that the amount of the Facility shall be automatically reduced
as provided under “Mandatory Prepayments and Commitment Reductions” in Annex A
hereto with any such reduction to be applied pro rata among the Initial Lenders.
It is further agreed that JPMorgan will appear on the top left (and the
Arrangers, other than JPMorgan, will appear in alphabetical order immediately to
the right thereof) of the cover page of any marketing materials for the Facility
and will hold the roles and responsibilities conventionally understood to be
associated with such name placement. Our fees for our commitment and for
services related to the Facility are set forth in a separate fee letter (as
amended, restated or otherwise  modified from time to time in accordance with
the terms thereof, the “Fee Letter”) entered into by you and the Commitment
Parties on the date hereof. It is agreed that no other agents, co-agents,
arrangers, co-arrangers or bookrunners will be appointed and no other titles
will be awarded in connection with the Facility, and no compensation will be
paid in order to obtain such person’s commitment to participate in the Facility




2


--------------------------------------------------------------------------------



judgment or in any other manner provided by law. Service of any process,
summons, notice or document by registered mail or overnight courier addressed to
any of the parties hereto at the addresses above shall be effective service of
process against such party for any suit, action or proceeding brought in any
such court. This Commitment Letter and the Fee Letter and any claim, controversy
or dispute arising hereunder or thereunder will be governed by and construed in
accordance with the laws of the State of New York without regard to principles
of conflicts of laws.


10.          PATRIOT Act Notification.


The Commitment Parties hereby notify the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”) and the requirements of 31 C.F.R. §
1010.230 (the “Beneficial Ownership Regulation”) the Commitment Parties and each
Lender may be required to obtain, verify and record information that identifies
the Borrower, which information includes the name and address of the Borrower
and other information that will allow the Commitment Parties and each Lender to
identify the Borrower in accordance with the Patriot Act and the Beneficial
Ownership Regulation. This notice is given in accordance with the requirements
of the Patriot Act and is effective for the Commitment Parties and each Lender.


11.          Acceptance and Termination.
 
Each of the parties hereto agrees that this Commitment Letter is a binding and
enforceable agreement with respect to subject matter contained herein, including
an agreement to negotiate in good faith the Facility Documentation by the
parties hereto in a manner consistent with this Commitment Letter, it being
acknowledged and agreed that the commitments provided hereunder by the
Commitment Parties are subject to the conditions expressly set forth in Annex B
hereto.


This Commitment Letter may be executed in any number of counterparts, each of
which when executed will be an original, and all of which, when taken together,
will constitute one agreement. Delivery of an executed counterpart of a
signature page of this Commitment Letter by facsimile transmission or other
electronic transmission (e.g., “pdf” or “tif”) will be effective as delivery of
a manually executed counterpart hereof.  This Commitment Letter and the Fee
Letter are the only agreements that have been entered into among the parties
hereto with respect to the Facility and set forth the entire understanding of
the parties with respect thereto and supersede any prior written or oral
agreements among the parties hereto with respect to the Facility.


The Commitment Parties’ commitments and agreements hereunder will terminate upon
the first to occur of (i) the execution and delivery of the Facility
Documentation by each of the parties thereto, (ii) the Effective Date of the
Plan without using the loans under the Facility, (iii) 11:59 p.m., New York City
time, on (A) June 30, 2020, if the Confirmation Order has not been entered prior
to such time or (B) August 29, 2020, if the Closing Date has not occurred prior
to such time, (iv)(A) the Plan, the Noteholder RSA (as defined below) or the
Approval Order is amended or modified or any condition contained therein waived,
in a manner that is adverse to the Commitment Parties in their capacities as
such, in either case without the consent of the Administrative Agent and the
Commitment Parties holding 66 2/3% of the commitments hereunder in respect of
the Facility (the “Required Commitment Parties”) (such consent not to be
unreasonably withheld, conditioned or delayed; provided that modifications to
the Plan solely as a result of an increase in roll-over, “take-back” or
reinstatement of any existing debt of the Debtors shall be deemed not to be
adverse to the Commitment Parties for the purposes of this clause (A)), (B) any
Plan Supplement or any Plan Document (each as defined in the Plan) that is
adverse to the interests of the Commitment Parties in their capacities as such
is filed or finalized without the consent of the Required Commitment Parties
(such consent not to be unreasonably withheld, conditioned or delayed), (v) the
Chapter 11 Case with respect to any Debtor is dismissed or converted to a
proceeding




13


--------------------------------------------------------------------------------



under chapter 7 of the Bankruptcy Code, (vi) a trustee or examiner with enlarged
powers (having powers beyond those set forth in section 1106(a)(3) and
1106(a)(4) of the Bankruptcy Code) is appointed with respect to any of the
Debtors, (vii) there is in effect an order of a governmental authority of
competent jurisdiction permanently restraining, enjoining or otherwise
prohibiting the consummation of any of the transactions contemplated by the
Plan, or any law, statute, rule, regulation or ordinance is adopted that makes
consummation of the transactions contemplated by the Plan illegal or otherwise
prohibited; (viii) the Bankruptcy Court shall not have entered an order
approving the relief requested in the motion filed with the Bankruptcy Court
authorizing the Borrower’s entry into and performance under this Commitment
Letter, the Fee Letter and any related engagement letter (the “Approval Order”),
in form and substance reasonably satisfactory to the Commitment Parties, on or
before January 31,February 28, 2020; (ix) the Debtors’ aggregate liability with
respect to Fire Claims (as defined in the Plan) is determined (whether (A) by
the Bankruptcy Court (or the District Court to which the reference has been
partially withdrawn for estimation purposes), (B) pursuant to an agreement
between the Debtors and the holders of Fire Claims that is subject to an order
of the Bankruptcy Court approving such agreement, or (C) through a combination
thereof) to exceed $25.5 billion (the “Fire Claims Cap”); (x) (A) the occurrence
of one or more wildfires within PG&E’s service area after the Petition Date (as
defined in the Plan) and prior to January 1, 2020 that is asserted by any person
to arise out of the Debtors’ activities and that destroys or damages more than
500 dwellings or commercial structures (“Structures”); provided, however, that
any notice of termination under this clause (x)(A) must be given on or before
the entry of the Approval Order, or (B) the occurrence of one or more wildfires
on or after January 1, 2020 destroying or damaging at least 500 Structures
within PG&E’s service area at a time when the portion of PG&E’s system at the
location of such wildfire was not successfully de-energized; (xi) the Debtors
shall not have received at least $12,000 million of equity commitments by
December 24, 2019 on terms reasonably satisfactory to the Commitment Parties,;
(xii) since June 30, 2019, a Material Adverse Effect shall have occurred; (xiii)
the Debtors have failed to perform any of their obligations set forth in this
Commitment Letter, which failure to perform (A) would give rise to the failure
of the condition set forth in paragraph 1(a) or 1(d) on Annex B hereto and (B)
is incapable of being cured or, if capable of being cured by June 30, 2020, the
Debtors have not cured within 10 calendar days following receipt by the Debtors
of written notice of such failure to perform from the Commitment Parties holding
a majority of the commitments in respect of the Facility, (xiv) if at any time
after the first day of the Confirmation Hearing (as defined in the Plan), either
(A) asserted Administrative Expense Claims (as defined in the Plan) exceed $250
million (excluding all ordinary course Administrative Expense Claims,
Professional Fee Claims, Disallowed Administrative Expense Claims and the
portion of an Administrative Expense Claim that is covered by insurance (in each
case, as defined in the Plan) and including for the avoidance of doubt, any such
expenses or claims with respect to the Facility (collectively, the “Excluded
Administrative Expense Claims”)) or (B) the Debtors have reserved for and/or
paid more than $250 million in the aggregate for Administrative Expense Claims,
excluding the Excluded Administrative Expense Claims, (xv) on or prior to June
30, 2020, the Borrower shall not have received from the California Public
Utilities Commission (the “CPUC”) all necessary approvals, authorizations and
final orders to implement the Plan, and to participate in the Go-Forward
Wildfire Fund (as defined in the Plan), including (A) provisions pertaining to
authorized return on equity and regulated capital structure, (B) a disposition
of proposals for certain potential changes to PG&E’s corporate structure and
authorizations for the Utility to operate as a utility, (C) resolution of claims
for monetary fines or penalties under the California Public Utilities Code for
conduct prior to the Petition Date and (D) approval (or exemption from approval)
of the financing structure and the securities to be issued under the Plan, (xvi)
if at any time the Bankruptcy Court determines that the Debtors are
insolvent and, (xvii) the Bankruptcy Court has entered a final and
non-appealable order to authorize, or the Plan, any Plan Supplement or any Plan
Document is amended, modified or changed to include, in each case without the
consent of the Required Commitment Parties to include, a process for
transferring the license and/or operating assets of the Utility to the State of
California or a third party (a “Transfer”) or PG&E effects a Transfer other than
pursuant to the Plan;, (xviii) the CPUC has revoked or terminated the Utility’s




14


--------------------------------------------------------------------------------



Certificate of Public Convenience and Necessity, (xix) the issuance of a
preliminary or permanent  injunction by a court of competent jurisdiction
(including, without limitation, an order of the Bankruptcy Court which has not
been stayed) declaring the Plan or any material portion thereof (in each case,
to the extent it relates to the terms hereof) to be unenforceable or otherwise
restricting the consummation of any such material portion of the Plan, and such
ruling, judgment, or order has not been stayed, reversed, or vacated, within
fifteen (15) calendar days after issuance; (xx) the Bankruptcy Court shall not
have  entered an order (the “Noteholder RSA Approval Order”) approving the
Borrower’s entry into and performance under the Restructuring Support Agreement,
dated as of January 22, 2020 (the “Noteholder RSA”), among the Debtors, the
Consenting Noteholders and the Shareholder Proponents (each as defined therein),
in form and substance reasonably satisfactory to the Commitment Parties, on or
before February  28, 2020; and (xxi) the necessary consents from the Backstop
Parties (as defined in the BCLs) in order to  permit the Plan to be amended to
incorporate the terms of the Noteholder RSA are not obtained on or before
February 28, 2020 (the earliest date in clauses (ii) through (xviixxi) being the
“Commitment Termination Date”); provided that the termination of any commitment
pursuant to this sentence does not prejudice your rights and remedies in respect
of any breach of this Commitment Letter. You will have the right to terminate
this Commitment Letter in the event that the Debtor’s exclusive periods to file
and solicit acceptances of a plan of reorganization are terminated or modified.


Please confirm that the foregoing is in accordance with your understanding by
signing and returning to JPMorgan an executed copy of this Commitment Letter,
together, if not previously executed and delivered, with an executed copy of the
Fee Letter, on or before 11:59 p.m., New York City time, on October 11, 2019,
whereupon this Commitment Letter and the Fee Letter will become binding
agreements between us. This offer will terminate on such date if this Commitment
Letter and the Fee Letter have not been signed and returned as described in the
preceding sentence. We look forward to working with you on this transaction.


[Remainder of page intentionally left blank]




15


--------------------------------------------------------------------------------



SCHEDULE II


[Attached]



--------------------------------------------------------------------------------



SCHEDULE III


[Attached]

